          Case 4:16-cv-01904-JHE Document 32 Filed 01/03/19 Page 1 of 1                             FILED
                                                                                           2019 Jan-03 AM 10:46
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

 VENTURE HARRISON,                                )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    Case No.: 4:16-cv-01904-JHE
                                                  )
 ALABAMA DEPARTMENT OF                            )
 CORRECTIONS,                                     )
                                                  )
        Defendant.

                                             ORDER

       On December 10, 2018, the parties participated in a mediation with Magistrate Judge Staci

G. Cornelius. The parties are ORDERED to file a joint status report by January 10, 2019, stating

the outcome of such mediation and their intended next steps in this litigation.

       DONE this 3rd day of January, 2019.



                                              _______________________________
                                              JOHN H. ENGLAND, III
                                              UNITED STATES MAGISTRATE JUDGE
